DETAILED ACTION
This office action is in response to RCE filed on 08/22/2022. 
Claims 1, 3 – 8, 10 – 15, 17 – 20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.
 
	
Response to Arguments
Applicant alleged that the amendment would place all claims in condition for allowance. Examiner respectfully disagreed. The amendments of claims 1, 8 and 15 recite “determining the severity level is determined to have exceeded the severe malfunction threshold;” and “removing at least a portion of the malfunction information including the severity level from the transport”. There are insufficient written description supports for these limitations. For at least this reason, Examiner submits that claims 1, 8 and 15 have introduced new matter.

Claim Objections
Claims 5, 7, 12, 14, 18, 20 are objected to because of the following informalities:  
Claim 5 should read “comprising, responsive to the number of the sensors exceeding the threshold, determining [[a]]the severity level of the malfunction.” Because the limitation “severity level” is introduced in claim 1, line 9 – 10.
Claim 7 should read “comprising executing a smart contract to store the malfunction information and [[a]]the severity level of the malfunction on a ledger of the blockchain.” Because the limitation “severity level” is introduced in claim 1, line 9 – 10.
Claims 12, 14 recite a system that has substantially same scope as claims 5, 7 respectively, thus being objected for the same reason as described in claims 5, 7 respectively above.
Claims 18, 20 recite a non-transitory computer readable medium that has substantially same scope as claims 5, 7 respectively, thus being objected for the same reason as described in claims 5, 7 respectively above.
Appropriate correction is required.


	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 – 8, 10 – 15, 17 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claim 1, 
Line 10 recites “determining the severity level is determined to have exceeded the severe malfunction threshold;”
Line 13 – 14 recites “removing at least a portion of the malfunction information including the severity level from the transport”.
There are insufficient written description supports for the limitations above.

For the purpose of compact prosecution, Examiner will interpret the limitation of claim 1, line 10 as “determining the severity level is determined to have the predefined number of the plurality of sensors exceeds a threshold number of sensors;” Note: Claims 3 – 5 should be canceled in view of this interpretation as claims 3 – 5 no further limit scope of claim 1. Support can be found in specification, [Par. 0081].
Examiner will interpret the limitation of claim 1, line 13 – 14 as “removing at least a portion of the malfunction information 

Claims 3 - 7 are dependent on claim 1 and do not cure the deficiencies thereof, therefore claims 3 - 7 are rejected under 112a rejection for the same reason as claim 1 above.
Claim 8 recites a system that has substantially similar scope as claim 1, thus being rejected under 112a rejection for the same basis as claim 1 above.
Claims 10 - 14 are dependent on claim 8 and do not cure the deficiencies thereof, therefore claims 10 - 14 are rejected under 112a rejection for the same reason as claim 8 above.
Claim 15 recites a non-transitory computer readable medium that has substantially similar scope as claim 1, thus being rejected under 112a rejection for the same basis as claim 1 above.
Claims 17 - 20 are dependent on claim 15 and do not cure the deficiencies thereof, therefore claims 17 - 20 are rejected under 112a rejection for the same reason as claim 15 above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3 – 8, 10 – 15, 17 – 20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1, line 8 - 10 recites "determining the sensor data of a predefined number of the plurality of the sensors on the transport has exceeded respective sensor threshold values indicating a severity level, and determining the severity level is determined to have exceeded the severe malfunction threshold;" The Specification, [par. 0081], describes "At block 344, the processor 104 may determine a severity of a malfunction based on number of sensors that produce the malfunction information. At block 346, the processor 104 may determine if the number of the sensors exceeds a threshold for a number of the sensors. At block 348, the processor 104 may responsive to the number of the sensors exceeding the threshold, determine a severity level of the malfunction. Note that the agreements may constitute a consensus of a blockchain the plurality of diagnostic centers belongs to. At block 350, the processor 104 may execute a smart contract to store the malfunction information and a severity level of the malfunction on a ledger of the blockchain." The "severity level" is described in the specification as being determined based on a number of sensors exceed a threshold for a number of sensors. On the other hand, the "severe malfunction threshold" is recited in claim 1, line 2 – 6 as an agreement associated with the collected data from sensors (malfunction information). Therefore, the threshold for determining the severity level (the threshold for a number of sensors) is distinct from the “severe malfunction threshold” acquired from the agreement among a plurality of diagnosis center. It is unclear whether the "severe malfunction threshold" is as same as the "threshold for a number of sensors."

Claims 3 - 7 are dependent on claim 1 and do not cure the deficiencies thereof, therefore claims 3 - 7 are rejected under 112b rejection for the same reason as claim 1 above.
Claim 6 recites “wherein the agreements constitute a consensus of a blockchain the plurality of diagnostic centers belongs to.” There is lack of antecedent basis for the limitation “the plurality of diagnostic centers”.
Claim 8 recites a system that has substantially similar scope as claim 1, thus being rejected under 112b rejection for the same basis as claim 1 above.
Claims 10 - 14 are dependent on claim 8 and do not cure the deficiencies thereof, therefore claims 10 - 14 are rejected under 112b rejection for the same reason as claim 8 above.
Claim 13 recites a system that has substantially same scope as claim 6, thus being rejected under 112b rejection for the same basis as claim 6 above.
Claim 15 recites a non-transitory computer readable medium that has substantially similar scope as claim 1, thus being rejected under 112b rejection for the same basis as claim 1 above.
Claims 17 - 20 are dependent on claim 15 and do not cure the deficiencies thereof, therefore claims 17 - 20 are rejected under 112b rejection for the same reason as claim 15 above.
Claim 19 recites a non-transitory computer readable medium that has substantially same scope as claim 6, thus being rejected under 112b rejection for the same basis as claim 6 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3 – 8, 10 – 15, 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leise et al. (Publication No. US 20210234670 A1; hereafter Leise) in view of He et al. (Publication No. US 20180065575 A1; hereafter He) in further view of Hu, Danqing (Publication No. US 20190370905 A1; hereafter Hu) in further view of Mezaael, Abraham (Publication No. US 20190375357 A1; hereafter Mezaael).
Regarding to claim 1, Leise teaches A method, comprising: 
	receiving, by a diagnostic center, malfunction information related to a transport wherein the malfunction information comprises sensor data acquired from a plurality of sensors on the transport after the transport damage has occurred; ([Par. 0162], “receiving, via the one or more processors, vehicle sensor data indicative of a total loss event (e.g., the one or more processors may analyze the sensor data to determine that an abrupt change of G forces or deceleration exceeded a predetermined threshold, indicating a vehicle collision occurred) and/or otherwise receiving a notification that the vehicle is a total loss 1310” wherein the sensor data of the transport vehicle that exceeds predetermined threshold indicating an event such as crash collision or accident. These type of events read on the “malfunction”)
	determing the sensor data of a predefined number of the plurality of the sensors on the transport has exceeded respective sensors threshold values; ([Par. 0162], “receiving, via the one or more processors, vehicle sensor data indicative of a total loss event (e.g., the one or more processors may analyze the sensor data to determine that an abrupt change of G forces or deceleration exceeded a predetermined threshold, indicating a vehicle collision occurred) and/or otherwise receiving a notification that the vehicle is a total loss 1310”) 
in response to the malfunction information exceeding the severe malfunction threshold, storing the malfunction information on a remote storage; ([Par. 0162], “creating, via the one or more processors, a new block (to add to the blockchain) using or including the mileage report or current odometer reading, and/or otherwise updating the vehicle blockchain to reflect or indicate the current vehicle mileage 1306; (4) estimating, via the one or more processors, the Actual Cash Value (ACV) of the vehicle based upon, at least in part, the current vehicle mileage 1308; (5) receiving, via the one or more processors, vehicle sensor data indicative of a total loss event (e.g., the one or more processors may analyze the sensor data to determine that an abrupt change of G forces or deceleration exceeded a predetermined threshold, indicating a vehicle collision occurred) and/or otherwise receiving a notification that the vehicle is a total loss 1310; (6) identifying and retrieving, via the one or more processors and/or associated transceivers (such as via wireless communication or data transmission over one or more radio frequency links or communication channels), any outstanding vehicle loan or lien information, and determining a current payoff amount 131” where this is interpreted as the malfunction (e.g. collision) is determined as a “total loss” when the received senor data exceeds a threshold that indicates a severe collision causing the cost of repair more than the actual cost of the vehicle. The “total loss event” reads on the severe malfunction, and the “abnormal value of the sensor that exceeds the threshold” indicates the level of severity of the sensor data. Once the malfunction has been determined, the vehicle information and the vehicle sensor data (regarding to the event that exceeds predetermined threshold) are stored on a block on a blockchain (remote storage) and can be accessed by entities belong to the blockchain. Note that the severe malfunction threshold is associated with the malfunction information, wherein the malfunction information comprises sensor data acquired from the transport as recited in claim 1, line 2-4. Therefore, the severe malfunction threshold could be an agreement on which threshold associated with sensor data that can indicate a severe malfunction.)

Leise teaches to acquire abnormal sensor data that exceeds a predetermined threshold from a plurality of sensor to determine a severe malfunction of the transport vehicle (e.g. total loss event) as described above, but does not explicitly disclose determining the sensor data of a predefined number of the plurality of the sensors on the transport has exceed respective sensor threshold values indicating a severity level, and determining the severity level is determined to have the predefined number of the plurality of sensors exceeds a threshold number of sensors;” (as the interpretation under 112a rejection)

However, He teaches determining the sensor data of a predefined number of the plurality of the sensors on the transport has exceed respective sensor threshold values indicating a severity level, and determining the severity level is determined to have the predefined number of the plurality of sensors exceeds a threshold number of sensors;” (as the interpretation under 112a rejection) ([Par. 0063], “generates a monitoring sub-result indicating that the LIDAR is abnormal if the working frequency of the LIDAR is below the above-mentioned working frequency threshold. Then, the above-mentioned vehicle-mounted terminal device determines the number of LIDARs that are abnormal; determines, in response to that the above-mentioned number is above a preset threshold of the number of abnormal LIDARs, that the LIDARs of the self-driving vehicle work abnormally; generates a monitoring result indicating that the self-driving vehicle works abnormally; and sends alarm information about an abnormal self-driving mode or sends a parking instruction to a control system.”; [Par. 0087], “the monitored objects of the self-driving vehicle are multiple LIDARs and multiple temperature sensors, and in this case, the monitored objects of the self-driving vehicle may be grouped into a LIDAR group and a temperature sensor group based on functions of the monitored objects. After monitoring sub-results of the LIDARs and the temperature sensors are generated, the vehicle-mounted terminal device determines the number of abnormal LIDARs and the number of abnormal temperature sensors; in response to that the number of abnormal LIDARs is above a preset threshold of the number of abnormal LIDARs and that the number of abnormal temperature sensors is below a preset threshold of the number of abnormal temperature sensors, it is determined that the LIDAR group of the self-driving vehicle works abnormally and the temperature sensor group of the self-driving vehicle works normally.” This is interpreted as sensor data acquired from the group of LIDAR is considered as severe abnormal if the number of abnormal LIDARs sensor exceeds a predetermined threshold number of abnormal sensor. Note that, depend on type of sensor, sensor might be abnormal when exceeding normal operating which is below normal operating range)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Leise to incorporate the teaching of He. The modification would have been obvious because by determining abnormal information based on the number of sensors that are abnormal, it allows to confirm whether the determination of abnormality is reliable.  

The combination of Leise and He teaches to store vehicle sensor data regarding to a malfunction event on the blockchain if the vehicle sensor data exceeds a threshold as described above, but does not explicitly disclose to acquiring, by a diagnostic center, agreements on a threshold for the malfunction information to be considered a severe malfunction.

However, Hu teaches acquiring, by a diagnostic center, agreements on a threshold for the malfunction information to be considered a severe malfunction. 
[Par. 0100 – 0102], “the determining module 302 is further configured to evaluate a damage degree of the target commodity based on the collected appearance data of the target commodity and the appearance data of the target commodity that is registered with the distributed database in advance, to obtain a damage degree score used to indicate the damage degree; determine whether the damage degree score reaches a predetermined threshold; and if yes, determine that the damage event occurs on the target commodity. [0101] In the present implementation, the determining module 302 is further configured to determine whether a key position of the target commodity is damaged based on the collected appearance data of the target commodity and the appearance data of the target commodity that is registered with the distributed database in advance; and if yes, determine that the damage event occurs on the target commodity. [0102] In the present implementation, the claim module 303 is further configured to broadcast the damage event corresponding to the target commodity to the blockchain, so that member node devices in the blockchain perform consensus processing on the damage event; and if a consensus is reached on the damage event, invoke the smart contract corresponding to the target commodity.” This is interpreted as the damage degree score associated with an event is broadcasted to the blockchain to allow other entities (member node devices) to give consensus or agreement on the evaluated damage degree score.) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Leise and He to incorporate the teaching of Hu. The modification would have been obvious because by obtaining an agreement on a severe damage associated with an event among entities/members within the blockchain, it allows to record a consensus rule with respect to the malfunction between involved entities/members.  

The combination of Leise, He and Hu teach in response to the malfunction information exceeding the severe malfunction threshold, the system stores vehicle sensor data regarding to a malfunction event on a blockchain (remote storage) as described above, but does not explicitly disclose to removing at least a portion of the malfunction information from the transport after storing the data on the remote storage.

However, Mezaael teaches to removing at least a portion of the malfunction information from the transport after storing the data on the remote storage. ([Par. 0075], “The cloud server 106 may also be configured to communicate a control message to the vehicle 102 that identifies, such as via the unique video data 168 identifier, and causes the event evaluator 158 to delete video data 168 that relates to server-defined trigger events. Additionally, or alternatively, the event evaluator 158 may be configured to delete video data 168 from local vehicle 102 storage responsive to receiving a notification of successful transmission of the video data 168 to the cloud server 106”)
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Leise, He and Hu to incorporate the teaching of Mezaael. The modification would have been obvious because deleting the data from local storage after successfully transmitting the data to a remote server, it allows to empty the local storage to make more space without concern of data associated with the event to be lost. 

Regarding to claim 3, the combination of Leise, He, Hu and Mezaael teaches the method of claim 1.
He further teaches comprising determining a severity of a malfunction based on a number of sensor that produce the malfunction information. ([Par. 0087], “the monitored objects of the self-driving vehicle are multiple LIDARs and multiple temperature sensors, and in this case, the monitored objects of the self-driving vehicle may be grouped into a LIDAR group and a temperature sensor group based on functions of the monitored objects. After monitoring sub-results of the LIDARs and the temperature sensors are generated, the vehicle-mounted terminal device determines the number of abnormal LIDARs and the number of abnormal temperature sensors; in response to that the number of abnormal LIDARs is above a preset threshold of the number of abnormal LIDARs and that the number of abnormal temperature sensors is below a preset threshold of the number of abnormal temperature sensors, it is determined that the LIDAR group of the self-driving vehicle works abnormally and the temperature sensor group of the self-driving vehicle works normally.” This is interpreted as sensor data acquired from the group of LIDAR is considered as severe abnormal if the number of abnormal LIDARs sensor exceeds a predetermined threshold number of abnormal sensor.)

Regarding to claim 4, the combination of Leise, He, Hu, Mezaael and He teaches the method of claim 3.
He further teaches comprising if the number of the sensor exceeds a threshold number of sensors. ([Par. 0087], “the monitored objects of the self-driving vehicle are multiple LIDARs and multiple temperature sensors, and in this case, the monitored objects of the self-driving vehicle may be grouped into a LIDAR group and a temperature sensor group based on functions of the monitored objects. After monitoring sub-results of the LIDARs and the temperature sensors are generated, the vehicle-mounted terminal device determines the number of abnormal LIDARs and the number of abnormal temperature sensors; in response to that the number of abnormal LIDARs is above a preset threshold of the number of abnormal LIDARs and that the number of abnormal temperature sensors is below a preset threshold of the number of abnormal temperature sensors, it is determined that the LIDAR group of the self-driving vehicle works abnormally and the temperature sensor group of the self-driving vehicle works normally.” This is interpreted as sensor data acquired from the group of LIDAR is considered as severe abnormal if the number of abnormal LIDARs sensor exceeds a predetermined threshold number of abnormal sensor.)

Regarding to claim 5, the combination of Leise, He, Hu, Mezaael and He teaches the method of claim 4.
He further teaches responsive to the number of the sensors exceeding the threshold, determining a severity level of the malfunction. ([Par. 0087], “the monitored objects of the self-driving vehicle are multiple LIDARs and multiple temperature sensors, and in this case, the monitored objects of the self-driving vehicle may be grouped into a LIDAR group and a temperature sensor group based on functions of the monitored objects. After monitoring sub-results of the LIDARs and the temperature sensors are generated, the vehicle-mounted terminal device determines the number of abnormal LIDARs and the number of abnormal temperature sensors; in response to that the number of abnormal LIDARs is above a preset threshold of the number of abnormal LIDARs and that the number of abnormal temperature sensors is below a preset threshold of the number of abnormal temperature sensors, it is determined that the LIDAR group of the self-driving vehicle works abnormally and the temperature sensor group of the self-driving vehicle works normally.” This is interpreted as sensor data acquired from the group of LIDAR is considered as severe abnormal if the number of abnormal LIDARs sensor exceeds a predetermined threshold number of abnormal sensor.)

Regarding to claim 6, the combination of Leise, He, Hu and Mezaael teaches the method of claim 1.
Hu further teaches wherein the agreements constitute a consensus of a blockchain the plurality of diagnostic centers belongs to. [0102] In the present implementation, the claim module 303 is further configured to broadcast the damage event corresponding to the target commodity to the blockchain, so that member node devices in the blockchain perform consensus processing on the damage event; and if a consensus is reached on the damage event, invoke the smart contract corresponding to the target commodity.” This is interpreted as the damage degree score associated with an event is broadcasted to the blockchain to allow other entities (member node devices) to give consensus or agreement on the evaluated damage degree score.)

Regarding to claim 7, the combination of Leise, He, Hu and Mezaael teaches the method of claim 6.
Leise further teaches to execute a smart contract to store the malfunction information of the vehicle  and a severity level of the malfunction on a ledger of the blockchain. 
([Par. 0057 – 0058], “the smart contracts 416 operate independent of the blockchain manager
414 or other applications. In some embodiments, node 400 does not have a blockchain manager 414, or smart contracts 416 stored at the node. In some embodiments, the node 400 may have additional or less components than what is described … The node 400, as part of a decentralized ledger system 112, or another decentralized or centralized network, may be used as part of systems that interact with and/or manipulate data and transactions associated with the automotive claims process, the vehicle loss history process, and/or the Vehicle Identification Number (VIN) lifecycle process”)

[Par. 0162], “creating, via the one or more processors, a new block (to add to the blockchain) using or including the mileage report or current odometer reading, and/or otherwise updating the vehicle blockchain to reflect or indicate the current vehicle mileage 1306; (4) estimating, via the one or more processors, the Actual Cash Value (ACV) of the vehicle based upon, at least in part, the current vehicle mileage 1308; (5) receiving, via the one or more processors, vehicle sensor data indicative of a total loss event (e.g., the one or more processors may analyze the sensor data to determine that an abrupt change of G forces or deceleration exceeded a predetermined threshold, indicating a vehicle collision occurred) and/or otherwise receiving a notification that the vehicle is a total loss 1310;

This is interpreted as the smart contract stores vehicle information and vehicle sensor data regarding to an event on a block of a blockchain. The “sensor data indicative of a total loss event” could include “severity level of the malfunction.” For example, “total loss event” has a higher severity level than a repairable case. The event could be a crash, collision or accident.)


Claim 8 recites a system that has substantially same scope as claim 1, thus being rejected under 35 USC § 103 for the same reason as described in claim 1 above.
Leise further teaches
a processor of a diagnostic center; (Figure 4, “Processor 402”)
a memory on which are stored machine readable instructions that when executed by the processor (Claim 9, “a memory configured to store non-transitory computer executable instructions and configured to interface with the one or more processors”) cause the processor to: 



Claim 10 - 14 describe limitations of a system that has substantially same scope as claims 3 – 7 respectively. Therefore, claims 10 - 14 are rejected under 35 USC § 103 for the same reason as described in claims 3 - 7 respectively above.

Claim 15 recites a non-transitory computer readable medium that has substantially same scope as claim 1, thus being rejected under 35 USC § 103 for the same reason as described in claim 1 above.

 	Leise further teaches A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: (Claim 9, “memory configured to store non-transitory computer executable instructions and configured to interface with the one or more processors; and the one or more processors configured to interface with the memory and configured to”)


Claims 17 - 20 describe limitations of a non-transitory readable medium that are similar to the limitations of claims 4 – 7 respectively. Therefore, claims 17 - 20 is rejected under 35 USC § 103 for the same reason as described in claims 4 - 7 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668